                 Case 20-12456-JTD              Doc 273        Filed 11/04/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC, et al., 1                           ) Case No. 20-12456 (JTD)
                                                              )
                               Debtors.                       )
                                                              )

                        NOTICE OF APPEARANCE AND REQUEST FOR
                        SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that Maryville College hereby appears by and through its

counsel, Klehr Harrison Harvey Branzburg LLP (“Counsel”).                          Counsel hereby enters their

appearance pursuant to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy

Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and requests that the undersigned be added to the official mailing matrix and service lists in the

above-captioned cases. Counsel requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and

section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or required




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors' mailing address is 333 East
Broadway Ave., Maryville, TN 37804.


PHIL1 9195694v.1
               Case 20-12456-JTD         Doc 273      Filed 11/04/20     Page 2 of 3




to be given in these chapter 11 cases and copies of all papers served or required to be served in

these chapter 11 cases, including but not limited to, all notices (including those required by

Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules, statements,

chapter 11 plans, disclosure statements, and all other matters arising herein or in any related

adversary proceeding, be given and served upon each Counsel, at the addresses, telephone, and

email addresses set forth below:

 KLEHR HARRISON HARVEY                                KLEHR HARRISON HARVEY
 BRANZBURG LLP                                        BRANZBURG LLP
 Sally E. Veghte                                      Corinne Samler Brennan
 919 N. Market Street, Suite 1000                     1835 Market Street, Suite 1400
 Wilmington, Delaware 19801-3062                      Philadelphia, Pennsylvania 19103
 Telephone: (302) 552-5503                            Telephone: (215) 569-2700
 Facsimile: (302) 426-9193                            Facsimile: (215) 568-6603
 Email: sveghteh@klehr.com                            Email: cbrennan@klehr.com



        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints and demands, whether formal or informal,

written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or otherwise filed

or made with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of any

of the rights of Maryville College, including, without limitation, to (i) have final orders in non-

core matters entered only after de novo review by a higher court, (ii) trial by jury in any proceeding

so triable in this case, or any case, controversy, or adversary proceeding related to this case,

(iii) have the reference withdrawn in any matter subject to mandatory or discretionary withdrawal,


                                                  2
PHIL1 9195694v.1
               Case 20-12456-JTD         Doc 273     Filed 11/04/20     Page 3 of 3




or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which Maryville

College may be entitled in law or in equity, all of which rights, claims, actions, defenses, setoffs,

and recoupments are expressly reserved.

 Dated: November 4, 2020                        KLEHR HARRISON HARVEY
 Wilmington, Delaware                           BRANZBURG LLP

                                                /s/ Sally E. Veghte
                                                Sally E. Veghte (DE Bar No. 4762)
                                                919 Market Street, Suite 1000
                                                Wilmington, Delaware 19801-3062
                                                Telephone: (302) 426-1189
                                                Facsimile: (302) 426-9193
                                                Email: sveghte@klehr.com
                                                - and -
                                                KLEHR HARRISON HARVEY
                                                BRANZBURG LLP
                                                Corinne Samler Brennan
                                                1835 Market Street, Suite 1400
                                                Philadelphia, Pennsylvania 19103
                                                Telephone: (215) 569-2700
                                                Facsimile: (215) 568-6603
                                                Email: cbrennan@klehr.com

                                                Counsel for Maryville College.




                                                 3
PHIL1 9195694v.1
